Appeal Dismissed and Memorandum Opinion filed October 19, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00296-CR


                            JERRY HICKS, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 2195218


                           MEMORANDUM OPINION

      Appellant was convicted of making a false report to a police officer and
sentenced to 30 days incarceration on April 19, 2021. No timely motion for new trial
was filed. Therefore, appellant’s notice of appeal was due by May 19, 2021. See Tex.
R. App. P. 26.2(a)(1).

      A court of appeals may grant an extension of time for filing a notice of appeal
if, within 15 days after the deadline for filing the notice of appeal, the party files
(a) the notice of appeal in the trial court, and (b) a motion for extension of time in
the court of appeals. See Tex. R. App. P. 26.3; see also Tex. R. App. P. 10.5(b)(2)
(governing motion for extension of time to file notice of appeal). The fifteenth day
after May 19, 2021, was June 3, 2021.

      Appellant filed his notice of appeal on May 21, 2021, a date within 15 days
of the due date. Appellant, however, did not file a motion for extension of time to
file the notice of appeal.

      A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). When a notice of
appeal, but no motion for extension of time, is filed within the 15-day period, the
court of appeals can take no action other than to dismiss the appeal for lack of
jurisdiction.

      On August 6, 2021, the parties were notified that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      Accordingly, the appeal is dismissed for lack of jurisdiction.



                                   PER CURIAM


Panel consists of Justices Wise, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2